          Case 3:20-cv-00483-VC Document 91 Filed 06/26/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NETSOC, LLC,                                       Case No. 20-cv-00483-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
          v.                                         DISMISS
  LINKEDIN CORPORATION,                              Re: Dkt. No. 19
                 Defendant.



       LinkedIn’s motion to dismiss is granted. NetSoc has alleged that LinkedIn infringed two

patents; both are related to a patent the Court has held to be invalid under 35 U.S.C. § 101. See

NetSoc, LLC v. Quora, Inc., No. 19-CV-06518-VC, 2020 WL 415919 (N.D. Cal. Jan. 27, 2020)

(invalidating Patent No. 9,218,591, “Method and System for Establishing and Using a Social

Network to Facilitate People in Life Issues,” because it claimed an abstract idea). The patents in

this case share the same title and specification as the invalidated patent, and their claims are

largely similar. Like the ’591 patent and for the same reasons, the ’107 and ’344 patents are

directed to the abstract idea of a social network and lack an inventive concept that transforms the

idea into a patent-eligible application. See id.; see also Alice Corp. v. CLS Bank International,

134 S. Ct. 2347, 2355–57. They are thus invalid under section 101.

       IT IS SO ORDERED.


Dated: June 26, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
